 1                                                      HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   CITY OF ISSAQUAH, a municipal
     corporation,                                  Case No.: 18-cv-00910 RSM
10
                          Plaintiff,
                                                   STIPULATION AND ORDER OF DISMISSAL
11               v.
                                                   OF CLAIMS BY ORA TALUS 90, LLC,
12                                                 RESMARK EQUITY PARTNERS, LLC,
     ORA TALUS 90, LLC, a Delaware limited
                                                   TALUS 7 & 8 INVESTMENT, LLC AND
     liability company; and RESMARK EQUITY
13                                                 TALUS MANAGEMENT SERVICES, LLC
     PARTNERS, LLC, a Delaware limited liability
14   company, et al.
                                                   NOTED ON MOTION CALENDAR:
                                                   June 28, 2021
15                        Defendants.

16   ORA TALUS 90, LLC, a Delaware limited
     liability company; and RESMARK EQUITY
17   PARTNERS, LLC, a Delaware limited liability
     company,
18
                      Third-Party Plaintiffs,
19
            v.
20
     TERRA TALUS LLC, a Washington limited
21   liability company; ELEMENT RESIDENTIAL
     INC., a Washington corporation; JOSHUA
22   FREED, an individual; TERRA
     ASSOCIATES, INC., a Washington
23   corporation; J.R. HAYES & SONS, INC., a
     Washington corporation; TALUS
24   MANAGEMENT SERVICES LLC, a
     Washington limited liability company; and
25   TALUS 7&8, LLC, a Washington limited
     liability company,
26
     Third-Party Defendants.
                                                                                LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA        HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7              999 THIRD AVENUE, SUITE 4400
                                                                       SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,             TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 1
     (Case No. 18-cv-00910 RSM)
 1                                        I.      STIPULATION

 2          1.      In its First Amended Third Party Complaint (Docket #34 (“First Am. Comp.”), ORA

 3   Talus 90, LLC and Resmark Equity Partners, LLC and their subrogated insurers (hereinafter

 4   collectively “ORA Talus”) brought claims against Talus Management Services, LLC(“TMS”) and

 5   Talus 7&8 Investment, LLC (“Talus 7/8”) arising out of a landslide that occurred on ORA Talus’

 6   property. Specifically, these claims were set forth in ORA Talus’s First Am. Comp. Third Claim for

 7   Relief for Common Law Indemnity and Fourth Claim of Relief for Negligent Damage to Real

 8   Property;

 9          2.      In its Third-Party Defendants Answer, Affirmative Defenses, Cross-Claims, and

10   Counter-claims, to the Third-Party Plaintiffs’ First Amended Complaint (“Third-Party Defendants

11   Response”)(Docket #39)), TMS and Talus 7/8 brought claims against ORA Talus. Specifically,

12   these claims were set forth in the Third Party Defendants Response First Counterclaim of JR Hayes

13   and Talus 7/8 Against ORA Talus for Public and Private Nuisance; First Counterclaim of Talus 7/8

14   for Public and Private Nuisance; First Counterclaim of JR Hayes and Talus 7/8 for Common Law

15   Indemnity; First Counterclaim of Talus 7/8 for Public and Private Nuisance; Second Counterclaim

16   of JR Hayes and Talus 7/8 for Negligence; Sixth Crossclaim of Talus 7/8 for Breach of Contract;

17   and Third Counterclaim of JR Hayes and Talus 7/8 for Declaratory Judgment;

18          3.      The parties hereto have agreed to resolve these claims as against each other without

19   prejudice or other effect on their respective claims against other parties that are contained in the

20   same claims for relief and with each party bearing its own fees and costs;

21          4.      TMS has a pending summary judgment motion against ORA Talus. JR Hayes and

22   Talus 7/8 also have a pending summary judgment motion that includes requests for relief against

23   ORA Talus. The TMS summary judgment motion is withdrawn as moot. The JR Hayes/Talus 7/8

24   summary judgment is partially withdrawn as moot only as it relates to the claims of ORA Talus

25   against Talus 7/8.

26
                                                                                       LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA               HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7                     999 THIRD AVENUE, SUITE 4400
                                                                              SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,                    TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 2
     (Case No. 18-cv-00910 RSM)
 1          5.     Based on the foregoing, the parties respectfully request that the Court enter an order

 2   of dismissal with prejudice, the effect of which will be the dismissal of all of ORA Talus’s claims

 3   for relief only against TMS and Talus 7/8 and the dismissal of all of TMS’s and Talus 7/8’s claims

 4   for relief only against ORA Talus.

 5          DATED this 28th day of June, 2021.

 6    FOSTER GARVEY PC                              HARRIGAN LEYH FARMER & THOMSEN LLP
 7    By: /s/ Jack P. Zahner                        By: s/Arthur W. Harrigan, Jr.
 8        Jack P. Zahner, WSBA #24505               By: s/Tyler L. Farmer
          1111 Third Avenue, Suite 3000                Arthur W. Harrigan, Jr. WSBA #1751
 9        Seattle, WA 98101                            Tyler L. Farmer, WSBA #39912
          Telephone: 206-447-2886                      999 Third Avenue, Suite 4400
10        Email: jack.zahner@foster.com                Seattle, WA 98104
      Attorney for J.R. Hayes & Sons, Inc, Talus       Phone: (206) 623-1700
11                                                     Fax: (206) 623-8717
      7&8 Investment, LLC, and Talus
12    Management Services LLC                          Email: arthurh@harriganleyh.com
      PREG O’DONNELL & GILLETT PLLC                    Email: tylerf@harriganleyh.com
13
      By: /s/ John K. Butler                        BROWN WHITE & OSBORN LLP
14
          John K. Butler, WSBA #28528
                                                    By: s/Cynthia M. Cohen
15        Stephanie Ballard, WSBA #49268
                                                         Cynthia M. Cohen, Admitted Pro Hac Vice
          901 5th Avenue, Suite 3400
                                                         333 S. Hope Street, Suite 4000
16        Seattle WA 98164
                                                         Los Angeles, CA 90071
          Telephone: 206-287-1775
17                                                       Telephone: (213) 613-0500
          Email: jbutler@pregodonnell.com
                                                         Fax: (213) 613-0550
          Email: sballard@pregodonnell.com
18                                                       Email: ccohen@brownwhitelaw.com
      Attorneys for J.R. Hayes & Sons, Inc.
19                                                  Attorneys for ORA Talus 90, LLC and Resmark
      STOEL RIVES LLP                               Equity Partners, LLC
20
      By: /s/ Patrick J. Mullaney
21
          Patrick Mullaney, WSBA #21982
22        600 University Street, Suite 3600
          Seattle, WA 98101
23        Telephone: 206-624-0900
          Facsimile: 206-386-7500
24        Email: Patrick.mullaney@stoel.com
25    Attorneys for J.R. Hayes & Sons, Inc,
      Talus 7&8 Investment, LLC, and Talus
26    Management Services LLC
                                                                                      LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA              HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7                    999 THIRD AVENUE, SUITE 4400
                                                                             SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,                   TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 3
     (Case No. 18-cv-00910 RSM)
 1                                                  ORDER

 2          Based on the above stipulation of the parties, the Court orders as follows:
 3          1.       Talus Management Services, LLC’s motion for summary judgment is withdrawn as
 4   moot. The JR Hayes & Sons, Inc./Talus 7&8 Investment, LLC motion for summary judgment is
 5   partially withdrawn as moot only as it relates to the claims of ORA Talus 90, LLC and Resmark
 6   Equity Partners, LLC against Talus 7&8 Investment, LLC.
 7          2.       The Court dismisses the ORA Talus 90, LLC’s and Resmark Equity Partners, LLC’s
 8   claims for relief only as against Talus Management Services, LLC and Talus 7&8 Investment, LLC.
 9   The Court also dismisses Talus Management Services, LLC’s and Talus 7&8 Investment, LLC’s
10   claims for relief only as against ORA Talus 90, LLC and Resmark Equity Partners, LLC. The
11   dismissals are with prejudice as to the dismissed parties only and are without prejudice or other effect
12   on the respective claims alleged by the dismissed parties against other parties, not being dismissed
13   here, that are contained in the same claims for relief and with each party bearing its own costs.
14

15          DATED this 29th day of June, 2021.
16

17

18

19
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23
     Presented by:
24
      HARRIGAN LEYH FARMER & THOMSEN LLP
25

26    By: s/Arthur W. Harrigan, Jr.
      By: s/Tyler L. Farmer
                                                                                         LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA                 HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7                       999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,                      TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 4
     (Case No. 18-cv-00910 RSM)
 1       Arthur W. Harrigan, Jr. WSBA #1751
         Tyler L. Farmer, WSBA #39912
 2       999 Third Avenue, Suite 4400
         Seattle, WA 98104
 3
         Phone: (206) 623-1700
 4       Fax: (206) 623-8717
         Email: arthurh@harriganleyh.com
 5       Email: tylerf@harriganleyh.com
 6   BROWN WHITE & OSBORN LLP
 7   By: s/Cynthia M. Cohen
          Cynthia M. Cohen, Admitted Pro Hac Vice
 8        333 S. Hope Street, Suite 4000
 9        Los Angeles, CA 90071
          Telephone: (213) 613-0500
10        Fax: (213) 613-0550
          Email: ccohen@brownwhitelaw.com
11
     Attorneys for ORA Talus 90, LLC and Resmark Equity
12   Partners, LLC
13
     FOSTER GARVEY PC
14
     By: /s/ Jack P. Zahner
15       Jack P. Zahner, WSBA #24505
         1111 Third Avenue, Suite 3000
16       Seattle, WA 98101
17       Telephone: 206-447-2886
         Email: jack.zahner@foster.com
18   Attorneys for J.R. Hayes & Sons, Inc, Talus 7&8
     Investment, LLC, and Talus Management Services
19   LLC
20   PREG O’DONNELL & GILLETT PLLC

21   By: /s/ John K. Butler
         John K. Butler, WSBA #28528
22       Stephanie Ballard, WSBA #49268
         901 5th Avenue, Suite 3400
23
         Seattle WA 98164
24       Telephone: 206-287-1775
         Email: jbutler@pregodonnell.com
25       Email: sballard@pregodonnell.com
     Attorneys for J.R. Hayes & Sons, Inc.
26
                                                                            LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA    HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7          999 THIRD AVENUE, SUITE 4400
                                                                   SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,         TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 5
     (Case No. 18-cv-00910 RSM)
 1   STOEL RIVES LLP

 2   By: /s/ Patrick J. Mullaney
         Patrick Mullaney, WSBA #21982
 3
         600 University Street, Suite 3600
 4       Seattle, WA 98101
         Telephone: 206-624-0900
 5       Facsimile: 206-386-7500
         Email: Patrick.mullaney@stoel.com
 6
     Attorneys for J.R. Hayes & Sons, Inc,
 7   Talus 7&8 Investment, LLC, and Talus Management
     Services LLC
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                                            LAW OFFICES
     STIPULATION AND ORDER OF DISMISSAL OF CLAIMS BY ORA    HARRIGAN LEYH FARMER & THOMSEN LLP
     TALUS 90, LLC, RESMARK EQUITY PARTNERS, LLC, TALUS 7          999 THIRD AVENUE, SUITE 4400
                                                                   SEATTLE, WASHINGTON 98104
     & 8 INVESTMENT, LLC AND TALUS MANAGEMENT SERVICES,         TEL (206) 623-1700 FAX (206) 623-8717
     LLC- 6
     (Case No. 18-cv-00910 RSM)
